                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JN/DKK/LB/CJN                                     271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201


                                                  August 3, 2020


By Email and ECF

Thomas C. Green
Mark D. Hopson
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-3) (AMD)

Dear Counsel:

              Enclosed please find the government’s production of discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
government’s previous productions. The discovery is being produced pursuant to the
Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
government also requests reciprocal discovery from the defendants.
   I.       The Government’s Discovery

        Document Description               Category of                   Bates Range
                                       Discovery Pursuant
                                       to Protective Order

 Documents related to business in      Discovery Material      DOJ_HUAWEI_B_0000006148-
             Iran1                          (“DM”)             DOJ_HUAWEI_B_0000006494

   Statements attributable to the             DM               DOJ_HUAWEI_B_0000007082-
           defendants                                          DOJ_HUAWEI_B_0000007092

Report related to electronic device2          DM               DOJ_HUAWEI_B_0000007093-
                                                               DOJ_HUAWEI_B_0000007096


                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                              By:    /s/ Julia Nestor
                                                    Alexander A. Solomon
                                                    Julia Nestor
                                                    David K. Kessler
                                                    Sarah Evans
                                                    Assistant United States Attorneys
                                                    (718) 254-7000




            1
            These documents were previously produced under the same bates numbers as
   “Sensitive Discovery Material.”
            2
         This report is associated with the materials previously produced and bates-numbered
   DOJ_HUAWEI_B_0000000007.



                                                2
                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                       By:    /s/ Christian J. Nauvel
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys

cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
